      Case 4:20-cv-00425-AW-MAF Document 70 Filed 02/15/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JACK D. DENTON,
      Plaintiff,
v.                                                Case No. 4:20-cv-425-AW-MAF
AMY HECHT, in her official capacity, et
al.,
     Defendants.
_______________________________/
                     ORDER DENYING AS MOOT MOTION
                   TO DISSOLVE PRELIMINARY INJUNCTION

      The court granted in part Denton’s request for preliminary injunctive relief.

ECF No. 55. The order provided that “[t]he university administrator defendants are

enjoined from continuing to enforce or give effect to the vote to remove Jack Denton

to the extent that doing so means denying prospective payment for services as

student senate president.” Id. at 24.

      The administrator defendants now move to dissolve the preliminary

injunction, saying Denton has graduated, his term as student senate president is over,

they have paid him as directed, and there is nothing left to enjoin. ECF No. 66.

Denton disputes none of this. ECF No. 67 at 2 (“Plaintiff acknowledges that he has

graduated from the University, that the 72nd Student Senate is adjourned, and that

the University has tendered the payment required by this Court’s Order.”).



                                          1
      Case 4:20-cv-00425-AW-MAF Document 70 Filed 02/15/21 Page 2 of 2




Moreover, Denton “agrees that the preliminary injunction has no effect on the

University.” Id.

      As the affected parties all agree, the preliminary injunction is no longer

effective. It applied only to the end of the then-current senate president term, which

has since ended. There is thus no effective injunction to dissolve or modify.

      The motion (ECF No. 66) is DENIED as moot.

      SO ORDERED on February 15, 2021.

                                       s/ Allen Winsor
                                       United States District Judge




                                          2
